April 8, 2014




                               JUDGMENT

                The Fourteenth Court of Appeals
                     THE STATE OF TEXAS, Appellant

NO. 14-13-00635-CR                       V.

                         CUONG PHU LE, Appellee


                    ________________________________

      This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED, that the appellant pay all
costs expended in this appeal, and that this decision be certified below for
observance.